The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
-Claim 8, line 12,
	“and if so to;” should be changed to ---and if so;---

-Claim 16, line 9,
	“and if so to;” should be changed to ---and if so;---

-Claims 9-13 are also being objected in virtue of their dependencies to the independent claims 8 & 16.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
-Claims 1-13 and 16 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A method of a control plane node of allocating, for a communication device accessing a network in which the control plane node is arranged, a unique identifier using a key-value store, the method comprising: 
receiving, from a requester, a request for a unique identifier; 
selecting an identifier from a pool comprising a plurality of unique identifiers held by the control plane node; 
creating a key representing the selected identifier in the pool; 
attempting to write to an initial version of a value of the created key in order to create a key-value pair in the key-value store, wherein the writing is successful if no write previously has been performed to said initial version of the value; and if so;
returning, to the requester, the selected identifier as an allocated identifier.

Independent Claim 8. 
A control plane node configured to allocate, for a communication device accessing a network in which the control plane node is arranged, a unique identifier using a key-value store, the control plane node comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby the control plane node is operative to: 
receive, from a requester, a request for a unique identifier; select an identifier from a pool comprising a plurality of unique identifiers held by the control plane node; 
create a key representing the selected identifier in the pool; 
;
return, to the requester, the selected identifier as an allocated identifier.

Independent Claim 16.
 A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to: 
receive, from a requester, a request for a unique identifier; select an identifier from a pool comprising a plurality of unique identifiers held by the control plane node; 
create a key representing the selected identifier in the pool; 
attempt to write to an initial version of a value of the created key in order to create a key-value pair in the key-value store, wherein the writing is successful if no write previously has been performed to said initial version of the value; and if so ;
return, to the requester, the selected identifier as an allocated identifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-12-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US 11,178,143) discloses an authentication method including: receiving a service request from a terminal device to access a service, the service request including authentication information; transmitting the authentication information to a security platform, the security platform being configured to verify whether the authentication information is originated from a legitimate terminal device and to transmit a verification result based on the verification; and in response to receiving the verification result from the security platform, determine whether to allow the terminal device to access the service {Fig.5}.

Tengler (US 2007/0223702 A1) discloses a wireless vehicle and infrastructure system that allows for utilization of a quasi-anonymous common private key/digital certificate pool, such that all vehicles are authenticated to the system, but no one vehicle/user can be readily identified during their use of the system because of their use of set of common private key/digital certificate pairs that are assigned to each vehicle from the pool and are common across multiple vehicles. Vehicle/user anonymity is only temporarily removed during vehicle/user re-authentication and re-issuance of new 

Roeland (US 2021/0334263 A1, same assignee) discloses a method of processing service requests in a service-based network architecture comprising a plurality of service instances includes receiving, at a service, a service request from a sender, the service request including a user identification, ID, associated with the request and a transaction ID associated with the request, obtaining a user context associated with the user ID from a user context database, the user context including a user context version and a transaction ongoing flag, determining based on the transaction ongoing flag whether a transaction involving the user ID is currently ongoing, in response to determining that a transaction involving the user ID is not currently ongoing, processing the service request to obtain an updated key value, and transmitting a store request to the user context database to store the updated key value, and an updated user context version in the user context database {Claims 1-17}.

Klots (US 6,144,983) discloses a method and apparatus for dynamic lock granularity escalation and de-escalation in a computer system. Upon receiving a request for a resource, a scope of a previously granted lock is modified. According to one embodiment, hash lock de-escalation is employed. In hash lock de-escalation, the scope of the previously granted lock held on a set of resources is reduced by de-escalating the previously granted lock from a coarser-grain lock to one or more finer-grain locks on members of the set. According to another embodiment, hash lock escalation is employed. In hash lock escalation, the scope of previously granted locks 

Jain (US 2006/0136376 A1) discloses a method and apparatus for processing a file system operation at a database server. A request to perform a file system operation on a resource stored in a database is received at a database system. The request may be implemented using the NFS protocol. The request may include state identification data that identifies state information associated with the request. State information associated with the request is retrieved within the database system based on the state identification data. State information is information that describes the operational state of the requestor for a particular file. The request is then processed based, at least in part, on the state identification. File system operations may be processed a database management system to access any data, such as a file, relational data, and object-relational data {Fig.3}.

Zahemszky (WO 2019/221646 A1, same assignee) discloses a method of a control plane node (22) of allocating, for a communication device (11) accessing a network in which the control plane node (22) is arranged, a unique identifier using a key-value store, and a control plane node performing the method: In an aspect, a method of a control plane node (22) is provided for allocating, for a communication device (11) accessing a network in which the control plane node (22) is arranged, a unique identifier using a key-value store. The method comprises receiving (S101), from 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464